 



EXHIBIT 10.56
2006 Incentive Compensation Awards, 2007 Base Salaries,
2007 Target Incentive Opportunity Percentages and
2007 Equity Awards for Named Executive Officers

                                                              2007              
            Target   2007       2006             Incentive Award   Equity Awards
      Incentive     2007     Opportunity   Stock Options     Performance Units  
Named Executive Officer   Compensation     Base Salary     (% of base salary)  
(#)     (#)  
Myron E. Ullman, III
                                       
Chairman of the Board and
                                       
Chief Executive Officer
  $ 2,673,750     $ 1,500,000       125 %     201,511       50,955  
 
                                       
Robert B. Cavanaugh
                                       
Executive Vice President and
                                       
Chief Financial Officer
  $ 723,575     $ 690,000       60 %     34,005       8,599  
 
                                       
Ken C. Hicks
                                       
President and
                                       
Chief Merchandising Officer
  $ 1,072,932     $ 840,000       75 %     75,567       19,108  
 
                                       
Michael T. Theilmann
                                       
Executive Vice President,
                                       
Chief Human Resources and
                                       
Administration Officer
  $ 550,924     $ 550,000       60 %     27,708       7,006  
 
                                       
Joanne L. Bober
                                       
Executive Vice President,
                                       
General Counsel
                                       
and Secretary
  $ 412,049     $ 500,000       50 %     20,151       5,096  

 